Bergstrom, J. Claimant, William G. Van Gilder, filed his claim on January 27, 1947 for compensation under the provisions of the Workmen’s Compensation Act for the loss of his left middle or second finger. On November 13, 1946 claimant and his assistants were assigned to take a truck load of cement from Paris to Champaign, Illinois. About 7:30 A. M. and approximately two miles west of Paris on S.B.I. Route No. 133, claimant stopped his truck to determine what was causing the truck motor to heat. Lifting the truck hood he noticed that the fan belt was not moving. He touched the belt to see if the tension was sufficient. At the moment he touched the belt, it began to move and crushed his left middle finger between the belt and the generator pulley. Claimant was taken to the Paris Hospital where Dr. H. D. Junkin rendered first aid and amputated the left middle finger through the distal end of the middle phalanx. He was released from the Paris Hospital on November 15,1946 and returned to work on November 28, 1946. He was paid full salary for the two weeks lost time, and the hospital and medical bills were paid by respondent. At the time of the accident, claimant and respondent kere operating under the provisions of the Workmen’s Compensation Act of this State, and notice of the accident and claim for compensation were made within the time provided by the Act. The accident arose out of and in the course of employment. Claimant was married and had two children under the age of 16 years dependent upon him for support. His earnings for the year preceding his injury totaled $2,-040.00. The accident having occurred after July 1945, the compensation rate would be $19.20 per week. He is entitled to receive compensation for the loss of his left second finger, which would be computed on the basis of 35 weeks at $19.20 per week, or $672.00. An award is therefore entered in favor of claimant, William G. Van Gilder, in the amount of $672.00, payable as follows: $556.80, which has accrued and is payable forthwith; $115.20, payable in weekly installments of $19.20, beginning on the 11th day of June, 1947, for a period of six weeks. This award is subject to the approval of the Governor as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees.”